Case: 14-15441   Date Filed: 07/31/2015     Page: 1 of 2


                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-15441
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 0:14-cr-60090-WJZ-1



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

versus

BRIAN KEITH DUNN,

                                                Defendant - Appellant.



                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (July 31, 2015)

Before TJOFLAT, WILSON and BLACK, Circuit Judges.

PER CURIAM:
                Case: 14-15441       Date Filed: 07/31/2015      Page: 2 of 2


       Brian Keith Dunn appeals his sentence of 150 months’ imprisonment,

imposed after pleading guilty to violating 18 U.S.C. § 2422(b) by using interstate

commerce to persuade, induce, entice, or coerce a minor to engage in sexual

activity. Dunn argues the district court erred because the prison sentence of 150

months is substantively unreasonable. After review, 1 we affirm.

       The district court did not abuse its discretion in imposing the 150-month

sentence. The district court considered the sentencing factors in 18 U.S.C.

§ 3553(a). In doing so, the district court observed the seriousness of taking the

minor victim to a remote location and pressuring him into engaging in sexual

activity. Although the Government requested the district court to impose a term of

144 months’ imprisonment, the district court was not constrained by the

Government’s request. United States v. Johnson, 132 F.3d 628, 630 (11th Cir.

1998) (“That the sentencing court is not bound by the parties’ agreements or

recommendations is well settled.”). Dunn has not met his burden of establishing

his sentence was “unreasonable in light of the record and the § 3553(a) factors.”

See United States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010). We accordingly

affirm.

       AFFIRMED.



       1
         We review the substantive unreasonableness of a sentence for abuse of discretion.
United States v. Pugh, 515 F.3d 1179, 1191 (11th Cir. 2008).
                                               2